J-S11015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 STANLEY LEO SPRIGGS                      :
                                          :
                    Appellant             :   No. 980 WDA 2021

             Appeal from the PCRA Order Entered July 28, 2021
              In the Court of Common Pleas of Cambria County
            Criminal Division at No(s): CP-11-CR-0001878-2015


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY PANELLA, P.J.:                           FILED: June 6, 2022

      Stanley Leo Spriggs appeals from the Cambria County Court of Common

Pleas’ order denying his petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-9546. In his single claim on appeal,

Spriggs argues the PCRA court erred by concluding trial counsel was not

ineffective for failing to object to the trial court’s instructions regarding

second-degree murder. In response, the Commonwealth argues this Court is

without jurisdiction to reach the merits of this issue as Spriggs did not file a

timely PCRA petition. We agree, as we conclude the PCRA court improperly

treated Spriggs’s application for emergency relief as a timely-filed PCRA
J-S11015-22


petition. We therefore affirm the PCRA court’s order dismissing Spriggs’s PCRA

petition, albeit on the basis that it was untimely.1

       The timeliness of a PCRA petition is a question of law and therefore, our

standard of review is de novo and our scope of review is plenary. See

Commonwealth v. Callahan, 101 A.3d 118, 121 (Pa. Super. 2014). We note

at the outset that the timeliness requirements of a PCRA petition are

jurisdictional in nature and may not be disregarded in order to address the

merits of a petition. See Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.

Super. 2014). The PCRA requires a petition to be filed within one year of the

date the underlying judgment of sentence becomes final. See 42 Pa. C.S.A. §

9545(b)(1). For purposes of the PCRA, a judgment of sentence becomes final

“at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

In order to obtain merit review of a PCRA petition filed more than one year

after the judgment of sentence became final, the petitioner must plead and

prove one of the three timeliness exceptions set forth by the PCRA. See 42

Pa.C.S.A. § 9545 (b)(1)(i) -(iii).

       The procedural history of the instant case establishes that Spriggs’s

underlying judgment of sentence for several offenses, including second-

____________________________________________


1See Commonwealth v. Cramer, 195 A.3d 594, 607 n.5 (Pa. Super. 2018)
(noting this Court may affirm the lower court’s decision on any basis).


                                           -2-
J-S11015-22


degree murder, became final on June 24, 2019. The trial court sentenced

Spriggs to, inter alia, life in prison on May 1, 2017, and this Court affirmed

the judgment of sentence on direct appeal. Spriggs filed a petition for

allowance of appeal to our Supreme Court, which the Court denied on March

26, 2019. Spriggs did not appeal from that denial, and his judgment of

sentence therefore became final on June 24, 2019, or 90 days after our

Supreme Court denied allocatur and the time to seek review from the United

States Supreme Court had expired. See 42 Pa.C.S.A. § 9545(b)(3); U.S. Sup.

Ct. Rule 13. Accordingly, Spriggs had to file his PCRA petition one year from

that date, or by June 24, 2020, in order for the petition to be deemed timely.

       Just a few days before that deadline, on June 17, 2020, Spriggs filed a

pro se “Application for Extraordinary Relief.” In that application, Spriggs

acknowledged our Supreme Court had denied his petition for allowance of

appeal on March 26, 2019, and his judgment of sentence therefore became

final on, according to Spriggs, June 27, 2019.2 Spriggs recognized that for a

PCRA petition to be timely, he would have to file the petition by June 27, 2020.

However, Spriggs asked the PCRA court to “extend the statutory filing timeline

of [his PCRA] petition for 60 days” because of law library restrictions that had

been placed on him as a prisoner at S.C.I. Rockview due to Covid-19.

Application for Extraordinary Relief, 6/17/20, at 4.

____________________________________________


2As noted above, the correct date is June 24, not June 27, of 2019. However,
even if we were to use Spriggs’s proffered date, it would not alter our analysis.


                                           -3-
J-S11015-22


      The Commonwealth filed a response, arguing that the application should

be denied because the PCRA’s time restrictions are jurisdictional in nature and

cannot be extended by equitable tolling. See Commonwealth v. Ali, 86 A.3d

173, 177 (Pa. 2014) (stating that the period for filing a PCRA petition is not

subject to equitable tolling). The Commonwealth acknowledged that in

response to Covid-19, the Supreme Court had extended filing deadlines for

filings due between March 19, 2020 and May 8, 2020, but those extensions

did not apply to Spriggs’s PCRA petition because that petition was not due

until June 24, 2020. The Commonwealth argued that in order to have the

merits of a PCRA petition considered, Spriggs would have to file the petition

by June 24, 2020, or plead and prove that one of the three statutory timeliness

exceptions to the PCRA time-bar applied to his case, which Spriggs had not

done. See id. (stating that the time for filing a PCRA petition can only be

extended by operation of one of the three statutorily enumerated exceptions

to the PCRA’s time-bar).

      The PCRA court agreed with the Commonwealth, and denied the

application in a June 22, 2020 order on the basis that “the Commonwealth

has correctly noted that … the [PCRA] does not permit equitable tolling [citing

id.].” Order, 6/22/20 (single page). Despite this order, Spriggs filed a pro se

PCRA petition on July 1, 2020. The following day, on July 2, 2020, Spriggs

filed a request for reconsideration of the PCRA court’s June 22, 2020 order. In

that request for reconsideration, Spriggs advocated that the PCRA court


                                     -4-
J-S11015-22


should treat his application for extraordinary relief as a timely-filed PCRA

petition.

      The PCRA court granted Spriggs’s request for reconsideration “to the

extent that the Court will treat [Spriggs’s] prior pro se filing entitled

‘Application for Extraordinary Relief’ as a [PCRA] Petition.” Order, 7/13/2020,

at 1(unpaginated). The PCRA court’s order also appointed PCRA counsel.

Counsel filed an amended PCRA petition, followed by a supplemental PCRA

petition on September 25, 2020.

      The court held hearings on the petition on March 8, 2021, and June 7,

2021. Following the hearings, the court directed the parties to file briefs. In

its brief, the Commonwealth challenged the PCRA court’s jurisdiction to even

hear the merits of the PCRA petition as the petition had, according to the

Commonwealth, been untimely filed. Spriggs disputed this contention, arguing

that the PCRA court had properly treated his application for extraordinary

relief as a timely-filed PCRA petition.

      The PCRA court found it had jurisdiction to address the merits of the

PCRA petition. In doing so, the PCRA court did not dispute that Spriggs only

had until June 24, 2020 to file a PCRA petition. However, the court concluded

that it would not find Spriggs’s July 1, 2020 PCRA petition untimely on the

grounds that Spriggs had filed a pro se application for extraordinary relief on

June 17, 2020 and before the one-year statutory deadline, and that the Covid-

19 pandemic, although only “tangentially impact[ing]” Spriggs’s rights, had


                                      -5-
J-S11015-22


limited the courts’ ability to function at full capacity. Trial Court Opinion,

7/28/2, at 3-4. The court proceeded to the merits of Spriggs’s ineffectiveness

claims, including his claim that counsel had been ineffective for failing to

object to the court’s instruction on second-degree murder, and found they

lacked merit. It therefore issued an order denying the PCRA petition.

      Spriggs filed a timely notice of appeal. In his brief, Spriggs raises a

single ineffectiveness claim but does not address the timeliness of his petition

in any way. The Commonwealth, however, argues that Spriggs did not file a

timely PCRA petition, and therefore this Court is without jurisdiction to

consider the merits of the substantive claim raised by Spriggs. The

Commonwealth asserts the PCRA court erred by construing Spriggs’s

application for emergency relief to have actually been a timely-filed PCRA

petition. We agree.

      Our Court has repeatedly stated that any petition filed after a

petitioner’s judgment of sentence becomes final will be treated as a PCRA

petition. See, e.g., Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa.

Super. 2011). However, this is only true if the filing raises any sort of claim

that is cognizable under the PCRA. See 42 Pa.C.S.A. § 9543(a)(2);

Commonwealth v. Wrecks, 934 A.2d 1287, 1289 (Pa. Super. 2007)

(holding that any filing which requests relief outside the PCRA will not be

treated as a PCRA petition). Our Court has explained:

      [A]ny collateral petition raising issues with respect to remedies
      offered under the PCRA will be considered a PCRA petition.

                                     -6-
J-S11015-22


      However, a petition raising a claim for which the PCRA does not
      offer a remedy will not be considered a PCRA petition. Thus, the
      question then becomes whether [the] petitioner had an available
      remedy under the PCRA.

Commonwealth v. Deaner, 779 A.2d 578, 580 (Pa. Super. 2001) (citations

omitted).

      In answering that question here, it is clear that Spriggs’s application for

emergency relief did not raise a claim for which the PCRA provides a remedy.

See 42 Pa.C.S.A. § 9543(a)(2). Spriggs did not raise any substantive claims

in his application, including any challenges to his conviction or the legality of

his sentence. See 42 Pa.C.S.A. § 9542 (explaining the PCRA “provides for an

action by which persons convicted of crimes they did not commit and persons

serving illegal sentences may obtain collateral relief”). Instead, Spriggs’s

application merely requested additional time to file a PCRA petition beyond

the one-year deadline mandated by the PCRA. That request was based on

circumstances which Spriggs alleged prevented him from meeting the PCRA’s

time-bar, and not on any of the three statutory exceptions to that time-bar.

This is simply not a remedy that any court can provide. See Ali, 86 A.3d at

177; Commonwealth v. Shaw, 217 A.3d 265, 270 (Pa. Super. 2019)

(citation omitted) (stating that the PCRA’s time limitations are mandatory and

“a court has no authority to extend filing periods except as the statute

permits”). As the PCRA does not offer a remedy for Spriggs’s application’s

request to extend the PCRA’s timeliness requirements for equitable reasons,

the PCRA court erred by construing that application as a PCRA petition.

                                      -7-
J-S11015-22


      We therefore turn to the timeliness of Spriggs’s first substantive PCRA

petition, which he filed on July 1, 2020. As the petition was filed after the June

24, 2020 deadline, the PCRA is clear that the petition is facially untimely.

Spriggs does not make any allegation to this Court that one of the three

statutory exceptions to the time-bar applies to his case. Accordingly, Spriggs’s

PCRA petition was untimely filed, leaving the PCRA court without jurisdiction

to address Spriggs’s substantive claims. Nonetheless, because the PCRA court

found Spriggs’s substantive claims to be without merit, and consequently

denied his petition, we affirm the PCRA court’s order denying relief. See

Cramer, 195 A.3d 607 n.5.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2022




                                      -8-